DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 12/15/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In pg. 4, ln 13-14, the reference characters “an outer polishing layer 34 and a softer backing layer 32” should be replaced as “an outer polishing layer [[34]]32 and a softer backing layer [[32]]34”.
Appropriate correction is required.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:
In claim 4, the term “polishing liquid value” should be replaced with “polishing liquid base signal value”.
In claim 17, the term “the controller” should be amended as “[[the]]a controller” in ln 7, the term “the signal values” should be amended as “the sequence of signal values” in ln 9, and the term “adjust” should be amended as “adjusting” in ln 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, ln 1, the term “cleared substrate” renders the claim vague because it is not sure whether the substrate has to be cleaned before measurements or whether the substrate has no conductive layer. The specification does not disclose the “cleared substrate”. For examination purposes the examiner has interpreted the cleared substrate is a substrate prior to polishing.
Claim 11 inherits the above deficiency by nature of their dependency.

In claim 11, the phrase “calculating an equivalent conductive layer thickness value which when applied as the thickness in the function correlating signal value to thickness provides the polishing liquid base signal value” renders the claim vague because the specification does not elaborate that calculation of equivalent conductive layer thickness value results in the polishing liquid base signal value. It is rather the polishing liquid base signal value is used to calculate the effective conductive layer thickness value. For examination purposes the examiner has interpreted the equivalent conductive layer thickness value is determined from the polishing liquid base signal value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2015/0224623), hereinafter Xu.
Regarding claim 16, Xu discloses a method of chemical mechanical polishing (CMP), comprising: 
bringing a substrate having a conductive layer disposed over a semiconductor wafer into contact with a polishing pad (fig. 1, para. [0020], and [0027]–[0029], substrate 10 with a conductive layer on a wafer can be disposed to make a contact with a polishing pad 30); 
supplying a polishing liquid to the polishing pad (para. [0028], a supply port 39 can dispense a polishing liquid onto the polishing pad 30); 
generating relative motion between the substrate and the polishing pad (para. [0027]-[0029], polishing pad 30 on a rotatable disk-shaped platen 24 can make a relative motion as carrier head 70 holds and moves the substrate 10); 
receiving a polishing liquid base signal value (fig. 4, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation. The initial signal can be used as a base signal because if a wafer with different thickness is polished, conversion equations for signal to thickness should be changed);
monitoring the substrate with an in-situ electromagnetic induction monitoring system as the conductive layer is polished to generate a sequence of signal values that depend on a thickness of the conductive layer (para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values including the initial or base signal value that depend on the thickness of an outer layer of the substrate 10. The monitoring system can be eddy current which is an electromagnetic induction monitoring system.); and 
determining a sequence of thickness values for the conductive layer based on the sequence of signal values and the polishing liquid base signal value (para. [0022], using the eddy current signals, the thickness of the conductive layer can be monitored during the polishing operation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Winecki et al. (US 10,481,129), hereinafter Winecki.
Regarding claim 1, Xu discloses the method of CMP, comprising: 
bringing a conductive layer of a substrate into contact with a polishing pad (fig. 1, para. [0020], and [0027]–[0029], substrate 10 with a conductive layer on a wafer can be disposed to make a contact with a polishing pad 30); 
supplying a polishing liquid to the polishing pad (para. [0028], a supply port 39 can dispense a polishing liquid onto the polishing pad 30); 
generating relative motion between the substrate and the polishing pad (para. [0027]-[0029], polishing pad 30 on a rotatable disk-shaped platen 24 can make a relative motion as carrier head 70 holds and moves the substrate 10); 
monitoring the substrate with an in-situ electromagnetic induction monitoring system as the conductive layer is polished to generate a sequence of signal values that depend on a thickness of the conductive layer (para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outer layer of the substrate 10. The monitoring system can be eddy current which is an electromagnetic induction monitoring system.); and 
determining a sequence of thickness values for the conductive layer based on the sequence of signal values (para. [0022], using the eddy current signals, the thickness of the conductive layer can be monitored during the polishing operation).
But Xu does not disclose determining the sequence of thickness values includes at least partially compensating for a contribution of the polishing liquid to the signal values.  
Winecki teaches, in an analogous electromagnetic measurement field of endeavor and capable of solving primary problem, an eddy current measurement method of at least partially compensating for a contribution of the polishing liquid to the signal values (col. 2, ln 19-25, eddy current sensor is configured to account for water salinity by calibration of an eddy current sensor performed with water having a given salinity. The applicant reveals, in the specification, pg. 3, ln 26 – pg. 4, ln 5, that the method of eddy current signal compensation for a contribution of the polishing liquid to the signal values is performing calibration of the sensors in the presence of an appropriate slurry. Winecki teaches how to compensate the contribution of water contents in the eddy current measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP method of Xu to utilize compensation for a contribution of the polishing liquid as taught by Winecki so that the compensation method enables measurement with greater accuracy than measuring without considering effect of contribution by the polishing liquid. The accurate measurements will generate good productivity especially in a large-scale manufacturing.

Regarding claim 2, Xu as modified by Winecki teaches the CMP method as in claim 1, comprising determining a polishing liquid base signal value for the polishing liquid (Xu, fig. 4, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation. The initial signal can be used as a base signal because if a wafer with different thickness is polished, conversion equations for signal to thickness should be changed).  

Regarding claim 3, Xu as modified by Winecki teaches the CMP method as in claim 2, comprising storing one or more initial coefficients of a function correlating signal value to thickness (Xu, fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters).  

Regarding claim 4, Xu as modified by Winecki teaches the CMP method as in claim 3, comprising calculating adjusted coefficients based on the initial coefficients and the polishing liquid value (Xu, fig. 4 and para. [0049], as explained in claim 3 above, the computer 90 can calculate coefficients by receiving the sequence of signal values from an initial measurement).  

Regarding claim 5, Xu as modified by Winecki teaches the CMP method as in claim 4, determining the sequence of thickness values comprises calculating a thickness value from a signal value using the function with the adjusted coefficients (Xu, para. [0056], the computer 90 can conduct a process 50 to determine a sequence of thickness by converting signals to a thickness correlating equation with real value parameters).  

Regarding claim 6, Xu as modified by Winecki teaches the CMP method as in claim 4, wherein the function comprises a polynomial function of second or greater order (Xu, para. [0056], the thickness correlation equation is a second order polynomial function).  

Regarding claim 7, Xu as modified by Winecki teaches the CMP method as in claim 5, wherein the function comprises 
	
    PNG
    media_image1.png
    19
    228
    media_image1.png
    Greyscale

where S is the signal value, D is the thickness, and W'i, W'2, and W'3 are adjusted coefficients (Xu, para. [0056], Xu discloses the same form of signal to thickness correlation equation).  

	Regarding claim 8, Xu as modified by Winecki teaches the CMP method as in claim 7, wherein the adjusted coefficients calculated, but they do not teach the adjusted coefficients are in forms of 

    PNG
    media_image2.png
    89
    223
    media_image2.png
    Greyscale

where s is an equivalent conductive layer thickness value representing a contribution of the polishing liquid to signal values, and W1, W2, and W3 are the initial coefficients.  
However, as seen in Xu fig. 4 and para. [0056], while applicant’s signal to thickness correlation equation is empirically determined based on a signal to thickness correlation data shown in fig. 6, Xu’s signal to thickness correlation equation is also empirically determined based on the same signal to thickness correlation data shown in fig. 4. Therefore, Xu’s parameters, W1, W2, and W3 should be the same equations as the applicant’s adjusted coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the real value parameters of Xu to provide the adjusted coefficients in order to calculate the conductive layer thicknesses continuously during the transitory in-situ measurements.

	Regarding claim 9, Xu as modified by Winecki teaches the CMP method as in claim 8, comprising determining the equivalent conductive layer thickness value from the function with the initial coefficients and the polishing liquid base signal value (Xu, fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters, and the polishing parameters should include equivalent conductive layer thickness).  

	Regarding claim 10, Xu as modified by Winecki teaches the CMP method as in claim 3, comprising measuring a cleared substrate with the in- situ electromagnetic induction monitoring system in the presence of the polishing liquid to generate the polishing liquid base signal value (Xu, para. [0028], [0033], figs. 1 and 4, in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outer layer of the substrate 10. The monitoring system can be eddy current which is an electromagnetic induction monitoring system. The measurement is conducted while slurry is dispensed as illustrated in fig. 1. The system generates a polishing liquid base signal value because the system receives a signal for an initial thickness of the conductive layer at the beginning of operation).

	Regarding claim 11, Xu as modified by Winecki teaches the CMP method as in claim 10, comprising calculating an equivalent conductive layer thickness value which when applied as the thickness in the function correlating signal value to thickness provides the polishing liquid base signal value (Xu, fig. 4, para. [0049], [0056], considering the 112(b) rejection of claim 11 above that the polishing liquid base signal value is used to calculate the equivalent conductive layer thickness value, programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters, and the polishing parameters should include equivalent conductive layer thickness).  

Regarding claim 13, Xu as modified by Winecki teaches the CMP method as in claim 6, comprising determining an equivalent conductive layer thickness value representing a contribution of the semiconductor wafer to signal values based on the base signal value and the function with the initial signal values (Xu, figs. 2 and 4, para. [0049], [0056], as explained in claims 3, 4, and 8 above, computer 90 calculates adjustments to the polishing parameters as it receives signals from the eddy current sensor in order to determine the thickness. The eddy current considers contribution of the semiconductor wafer as seen in fig. 2. The calculation is performed by solving the function with the initial coefficients based on the base signal value captured at the initial measurement).  

Regarding claim 14, Xu as modified by Winecki teaches the CMP method as in claim 1, comprising at least one of detecting a polishing endpoint or determining a change to a polishing parameter based on the sequence of thickness values (Xu, para. [0022], the polishing operation can be terminated based on an indication that monitored thickness has reached a desired endpoint thickness).  

Regarding claim 15, Xu as modified by Winecki teaches the CMP method as in claim 14, comprising at least one of halting polishing at the polishing endpoint or adjusting the polishing parameter by the change (Xu, para. [0022], polishing operation can be adjusted in-situ using the eddy current monitoring).  

Regarding claim 17, Xu discloses a computer program product tangibly encoded on a computer readable media (fig. 1 and para. [0049], general purpose programmable digital computer 90), comprising instructions to cause a computer system to: 
receive a sequence of signal values from a sensor of an in-situ electromagnetic induction monitoring system of a polishing system for polishing a substrate as a conductive layer of the substrate is polished (para. [0052], signals captured by in-situ eddy current sensor are received regarding conductive layer thickness on a continuous real-time basis); 
determine a sequence of thickness values for the conductive layer based on the sequence of signal values, wherein the controller is configured to determine the sequence of 17Attorney Docket No: 44018844US01; 05542-1475001 thickness values (para. [0022] [0049], computer can be connected to the eddy current circuit to receive the eddy current signals, and by using the eddy current signals, the thickness of the conductive layer can be determined during the polishing operation); and  
at least one of determine a polishing endpoint or adjust a polishing parameter of the polishing system based on the sequence of thickness values (para. [0022], the polishing operation can be terminated based on an indication that monitored thickness has reached a desired endpoint thickness). 
But Xu does not disclose determining the sequence of thickness values includes at least partially compensating for a contribution of the polishing liquid to the signal values.  
Winecki teaches, in the analogous electromagnetic measurement field of endeavor and capable of solving primary problem, an eddy current measurement method of at least partially compensating for a contribution of the polishing liquid to the signal values (col. 2, ln 19-25, as explained in claim 1 above, eddy current sensor is configured to account for water salinity by calibration of an eddy current sensor performed with water having a given salinity. The applicant reveals, in the specification, pg. 3, ln 26 – pg. 4, ln 5, that the method of eddy current signal compensation for a contribution of the polishing liquid to the signal values is performing calibration of the sensors in the presence of an appropriate slurry. Winecki teaches how to compensate the contribution of water contents in the eddy current measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Xu to utilize compensation for a contribution of the polishing liquid as taught by Winecki so that the program enables measurement with greater accuracy than measuring without considering effect of contribution by the polishing liquid. The accurate measurement will generate good productivity especially in a large-scale manufacturing.

Regarding claim 18, Xu as modified by Winecki teaches the computer program product as in claim 17, comprising instructions to determine a polishing liquid base signal value for the polishing liquid, store one or more initial coefficients of a function correlating signal value to thickness, and calculate adjusted coefficients based on the initial coefficients and the polishing liquid value (Xu, fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters).  

Regarding claim 19, Xu discloses, in fig. 1, a polishing system, comprising:
a rotatable platen (rotatable disk-shaped platen 24) to support a polishing pad (polishing pad 30 is disposed on the platen 24);  18Attorney Docket No: 44015614US02; 05542-1298001 
a carrier head to hold a substrate against the polishing pad (carrier head 70 holds a substrate 10 against the polishing pad 30); 
a dispenser to supply a polishing liquid to the polishing pad (supply port or a combined supply-rinse arm 39 dispenses a polishing liquid onto the polishing pad 30); 
an in-situ electromagnetic induction monitoring system including a sensor to generate a sequence of signal values that depend on a thickness of a conductive layer on the substrate (para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outermost layer on the substrate 10 where the monitoring system can be an eddy current monitoring system); and 
a controller (para. [0049] and [0053], computer or controller may trigger a change in polishing parameters) configured to 
receive the sequence of signal values from the in-situ electromagnetic induction monitoring system as the conductive layer is polished (para. [0052], signals captured by in-situ eddy current sensor are received regarding conductive layer thickness on a continuous real-time basis), and 
determine a sequence of thickness values for the conductive layer based on the sequence of signal values, wherein the controller is configured to determine the sequence of 17Attorney Docket No: 44018844US01; 05542-1475001 thickness values (para. [0022] [0049], computer can be connected to the eddy current circuit to receive the eddy current signals and by using the eddy current signals, the thickness of the conductive layer can be determined during the polishing operation).
But Xu does not disclose determining the sequence of thickness values includes at least partially compensating for a contribution of the polishing liquid to the signal values.  
Winecki teaches, in the analogous electromagnetic measurement field of endeavor and capable of solving primary problem, an eddy current measurement method of at least partially compensating for a contribution of the polishing liquid to the signal values (col. 2, ln 19-25, as explained in claim 1 above, eddy current sensor is configured to account for water salinity by calibration of an eddy current sensor performed with water having a given salinity. The applicant reveals, in the specification, pg. 3, ln 26 – pg. 4, ln 5, that the method of eddy current signal compensation for a contribution of the polishing liquid to the signal values is performing calibration of the sensors in the presence of an appropriate slurry. Winecki teaches how to compensate the contribution of water contents in the eddy current measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing system of Xu to utilize compensation for a contribution of the polishing liquid as taught by Winecki so that the method enables measurement with greater accuracy than measuring without considering effect of contribution by the polishing liquid. The accurate measurement will generate good productivity especially in a large-scale manufacturing.

Regarding claim 20, Xu as modified by Winecki teaches the polishing system as in claim 19, wherein the controller is configured to determine a polishing liquid base signal value for the polishing liquid, store one or more initial coefficients of a function correlating signal value to thickness, and calculate adjusted coefficients based on the initial coefficients and the polishing liquid value (Xu, fig. 4, para. [0049], [0056], as explained in claim 18 above, controller or programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Winecki, as applied to claim 3 above, and in further view of Xu et al. (US 2015/0118765, cited on 06/07/2021 IDS), hereinafter Xu 765 and Wang et al. (US 2019/0185715), hereinafter Wang.
Regarding claim 12, Xu as modified by Winecki discloses the CMP method as in claim 3, 
comprising generating signal values with the in-situ electromagnetic induction monitoring system in the presence of polishing liquid (Xu, para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outermost layer on the substrate 10 where the monitoring system can be an eddy current monitoring system; para. [0028] and fig. 1, a supply port 39 can dispense a polishing liquid onto the polishing pad 30 during polishing), and 
calculating the coefficients from the plurality of substrate signal values (Xu, fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients).  
But Xu and Winecki do not disclose receiving a plurality of metrology thickness measurements of one or more conductive layers on one or more test substrates and measuring the one or more test substrates with the in-situ electromagnetic induction monitoring system to calculate the initial coefficients from the plurality of test substrate signal values.
Xu 765 teaches, in an analogous CMP field of endeavor, a method of receiving a plurality of metrology thickness measurements of one or more conductive layers on one or more test substrates and measuring the one or more test substrates with the in-situ electromagnetic induction monitoring system to calculate the initial coefficients from the plurality of test substrate signal values (abstract and para. [0083], [0090], a measurement initial thickness of conductive layer on a first substrate prior to polishing is disclosed. A measurement of the substrate from an in-line or stand-alone metrology station can be used in conjunction of measurements from the in-situ eddy current sensor to calibrate a gain of the eddy current monitoring system for the substrate thickness measurement. The metrology measurement and in-situ eddy current measurement are compared to determine a desirable starting signal from the in-situ eddy current sensor).
Xu 765 uses a metrology measurement and an in-situ electromagnetic measurement to calibrate a gain of the eddy current system and determine the desirable starting signal. The teaching of Xu 765 can be applicable in calculating the initial coefficients by comparing the in-situ measurement signal values with the metrology measurement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xu as modified by Winecki to provide the method of comparing the metrology measurements and the in-situ measurements to calculate the initial coefficients as taught by Xu 765. This method will make sure the in-situ measurements are correct so that it may improve substrate polishing efficiency by estimating the correct polishing end points.
Xu, Winecki, and Xu 765 still do not teach the polishing liquid is deionized water polishing liquid. 
Wang teaches, in an analogous CMP filed of endeavor, a polishing method wherein the polishing liquid is deionized water polishing water (para. [0047], the water used for preparing the polishing liquid is deionized water)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing liquid of Xu as modified by Winecki and Xu 765 to provide the deionized water polishing liquid as taught by Wang in order to decrease the influence factor on the performance of the polishing liquid. Because the deionized water is pure water, it may not react with other chemical contents of the polishing fluid which may result in negative influence during the polishing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiswesser et al. (US 6,247,998) discloses a method of CMP comprising a computer that calculates amplitude adjustment coefficients of a signal function.
Lahiri et al. (US 2009/0263918) discloses a method of CMP comprising a computer program that calculates coefficients of a signal function.
Kitajima et al. (US 9,362,186) discloses a method of CMP using eddy current comprising measuring and storing base measurement.
David et al. (US 2011/0256805) discloses a method of CMP using eddy current comprising determining thickness values by fitting a polynomial function of second order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723